Citation Nr: 0001064	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  96-30 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.

2.  Entitlement to an increased rating for residuals of a 
right eye injury, with aphakia, currently evaluated as 30 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from November 1991 to 
November 1995.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a rating decision of the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).

It is noted that the 30 percent rating assigned for the left 
eye is the initial rating assigned.  Pursuant to the holding 
in Fenderson v. West, 12 Vet. App. 119 (1999), therefore, the 
Board will consider whether "staged ratings" are warranted.  
This can be done without prejudice to the veteran as it has 
been shown from the documents sent to the veteran that the RO 
has considered all pertinent evidence for the entire time in 
question.  


FINDINGS OF FACT

1.  The RO has obtained all available and pertinent evidence 
necessary to decide this appeal.

2.  The appellant has current corrected visual acuity is 
20/20 in both eyes.  He has aphakia in the left eye, 
secondary to cataract surgery.

3.  The appellant has not submitted evidence of an acquired 
right eye disorder secondary to service or as a result of any 
service connected left eye disorder.

4.  Refractive errors of the eyes are not diseases or 
injuries within the meaning of the law and regulations 
providing for service connection.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right eye disorder, as secondary to service or to the 
service-connected disability of residuals of left eye injury 
with aphakia, is not well grounded and there is no further 
statutory duty to assist the veteran in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1999); Allen v, Brown, 7 Vet. App. 
439 (1995).

2.  The schedular criteria for a rating greater than 30 
percent for unilateral aphakia of the left eye have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.80, 4.84a, Diagnostic Code 6029 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Right Eye Disorder

The appellant claims that the decrease in his vision in his 
right eye is the result of his service-connected left eye 
disability.  A veteran has a statutory duty to submit a claim 
that is well grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107 (West 1991).  A well grounded 
claim then, is one that is plausible, meritorious on its own, 
or capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

In general, a "[d]isability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition."  38 C.F.R. § 3.310 (1999).  Where a disorder is 
aggravated by a service connected disorder secondary service 
connection is in order to the extent of the aggravation.  See 
Allen, supra.

Congenital or developmental defects and refractive errors of 
the eye are not diseases or injuries within the meaning of 
the applicable legislation providing for monetary benefits.  
38 C.F.R. § 3.303(c).

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded requirement of 38 
C.F.R. § 5107 (West 1991 & Supp. 1997).  Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Establishing service connection requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the asserted in-service disease 
or injury and the present disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well grounded claim set forth in Caluza), cert. 
denied sub nom.  Epps v. West, 118 S. Ct. 2348 (1998).  The 
third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability or symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

On examination for enlistment into service, a refractive 
error of both eyes was noted.  Vision in the right eye could 
be corrected to 20/20.  Service records reveal that the 
appellant was seen in November 1991 for blepharitis and a 
contusion of the right eye.  He had been hit in the eye 3 
days earlier when boxing.  The eye structure was normal to 
examination.  Blepharitis secondary to a cold was a recorded 
impression.  Service medical records are negative for other 
findings of chronic acquired eye pathology.

The most recent September 1998 VA examination shows 
uncorrected vision in the right eye to be 20/25, both at a 
distance and near.  The veteran's corrected vision in the 
right eye is 20/20.  Both a slit lamp examination and a 
dilated funduscopic examination revealed no abnormalities of 
the right eye.  Indeed, the only diagnosis made regarding the 
right eye was myopia with astigmatism.  

The veteran has contended that he has right eye pathology 
secondary to his left eye disorder.  As noted, there is no 
chronic acquired eye disorder shown in the service medical 
records.  

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for a right eye disorder well 
grounded.  Caluza, 7 Vet. App. at 498.  The appellant has 
failed to provide competent medical evidence which 
establishes the existence of a current, acquired right eye 
disorder either related to service or to service connected 
disability.  Refractive errors are not subject to service 
connection under the applicable regulatory criteria as set 
out above.

The Board has considered the appellant's contentions on 
appeal; however, this evidence alone cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The appellant's lay assertions will 
not support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease.  Id. at 494-95.  Moreover, it is not shown that the 
appellant is competent himself based on medical training and 
professional status to render a medical diagnosis or opinion.  
On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim of 
service connection plausible or possible.  38 U.S.C.A. § 
5107(a); see also Grottveit, 5 Vet. App. at 92; Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain another medical 
examination or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (where the claim was 
not well grounded, VA was under no duty to provide the 
veteran with an examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded on the bases of current existence and a medical 
nexus.

Accordingly, the Board must deny the appellant's claim of 
service connection for a right eye disorder as not well 
grounded.

2.  Left Eye Disability

As a preliminary matter, the Board finds that the appellant's 
claim of an increased rating for a left eye disability is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the appellant has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
such claim.  Generally, an allegation that a service-
connected disability has increased in severity is sufficient 
to establish well groundedness.  Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).

When a claimant has presented a well-grounded claim, the VA 
has a duty to assist in the development of facts pertaining 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.103(a) (1999).  In this case, the RO has 
obtained treatment records and accorded the veteran an 
examination, thereby satisfying the duty to assist.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
The provisions of 38 C.F.R. § 4.2 require that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  The 
provisions of 38 C.F.R. § 4.7 provide that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Although 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole history, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As noted, in 
light of Fenderson, supra, all pertinent evidence will be 
considered.

In the instant case, the appellant was granted service 
connection in April 1996 for post-surgical left eye aphakia, 
due to cataract surgery in August 1993.  At the time of 
discharge, his best corrected vision in the left eye was 
reported as 20/100.  There was no report of diplopia or 
vision field impairment.  The veteran's initial evaluation of 
30 percent has continued to the present. 

As mentioned above, for purposes of this increased evaluation 
claim, the most recent September 1998 examination is the most 
pertinent.  At that time, the appellant's uncorrected visual 
acuity in the left eye was 20/100 , both near and at a 
distance.  This corrected to 20/20, near and at a distance.  
The veteran's external examination was within normal limits.  
There was afferent pupillary defect and old scarring at the 
nasal limbus in the left eye.  Extraocular muscle function 
was normal.  There was a posterior chamber intraocular lens 
present in the left eye in good position with good posterior 
capsular opening and a large chorioretinal scar in the 
retinal nasal to and just inferior to the disc.  There was 
evidence of old retinal detachment surgery as evidenced by an 
encircling band present in the retinal periphery on the left 
eye.  There was a defect in the temporal superior quadrant of 
the left eye which corresponds to the area of the retinal 
scarring seen in the left eye ophthalmoscopically.  

The Board notes that service connection is only in effect for 
the left eye; thus, the nonservice-connected left eye will 
not be considered in this evaluation for purposes of 
entitlement to special consideration as a paired organ.  A 
nonservice-connected eye impairment will only be considered 
in evaluation of a service-connected eye disability for this 
purpose when the veteran suffers from bilateral blindness.  
38 U.S.C.A. § 1160; 38 C.F.R. § 3.383(a)(1) (1999).

Unilateral aphakia warrants a 30 percent evaluation, which is 
a minimum evaluation and is not to be combined with any other 
rating for impaired vision. On the most recent evaluation, 
corrected visual acuity was nearly normal for both eyes and a 
higher rating based on defective visual acuity is not 
warranted. Since only one of the veteran's eyes is service-
connected, aphakic, and has not been enucleated, the current 
30 percent rating is the maximum schedular for aphakia. 38 
C.F.R. § 4.84a, Diagnostic Code 6029 (1999).  A higher rating 
would be in order if there was anatomical loss of the eye.

In reaching this conclusion, the Board has also considered 
all pertinent sections of 38 C.F.R. § Parts 3 and 4 as 
required by the Court in Schafrath v. Derwinski, 1 Vet. App. 
589 (1991) and finds that none of the regulatory provisions 
therein would entitle this appellant to an evaluation higher 
than 30 percent.

Because the preponderance of the evidence establishes that 
the appellant is not entitled to a rating in excess of 30 
percent for his left eye disorder, the benefit-of-the-doubt 
doctrine is inapplicable, and his claim for an increased 
rating must be denied.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.84a, Diagnostic Code 6029 (1999).
Moreover, the Board also finds that there has been no showing 
that the veteran's service-connected left eye disability has 
caused marked interference with employment or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular rating.  In the absence of such factors, 
the Board finds that an extraschedular rating is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a right eye disorder is denied as the 
claim is not well grounded.

A rating greater than 30 percent for residuals of a left eye 
injury, with aphakia, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

